Name: Commission Implementing Regulation (EU) NoÃ 537/2012 of 22Ã June 2012 amending Regulation (EC) NoÃ 1121/2009 laying down detailed rules for the application of Council Regulation (EC) NoÃ 73/2009, as regards the single area payment scheme for farmers in Poland
 Type: Implementing Regulation
 Subject Matter: cooperation policy;  agricultural policy;  farming systems;  Europe
 Date Published: nan

 23.6.2012 EN Official Journal of the European Union L 164/5 COMMISSION IMPLEMENTING REGULATION (EU) No 537/2012 of 22 June 2012 amending Regulation (EC) No 1121/2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009, as regards the single area payment scheme for farmers in Poland THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 73/2009 of 19 January 2009 establishing common rules for direct support schemes for farmers under the common agricultural policy and establishing certain support schemes for farmers, amending Regulations (EC) No 1290/2005, (EC) No 247/2006, (EC) No 378/2007 and repealing Regulation (EC) No 1782/2003 (1), and in particular Article 142(e) thereof, Whereas: (1) Article 124(1) of Regulation (EC) No 73/2009 lays down the rules fixing the agricultural area of the new Member States under the single area payment scheme provided for in Article 122 of that Regulation. (2) In accordance with Article 89 of Commission Regulation (EC) No 1121/2009 of 29 October 2009 laying down detailed rules for the application of Council Regulation (EC) No 73/2009 as regards the support schemes for farmers provided for in Titles IV and V thereof (2), the agricultural area for Poland is set out in Annex VIII to that Regulation. (3) By letter of 22 March 2012, Poland informed the Commission that it had reviewed its utilised agricultural area eligible for the single area payment scheme, as referred to in Article 124(1) of Regulation (EC) No 73/2009. The revision is a consequence of the experience gained in 2010 and 2011 from the verification of the eligibility conditions for the single area payment under the single area payment scheme, which has shown that the utilised agricultural area maintained in good agricultural condition on 30 June 2003 was less than previously estimated. The agricultural area for the single area payment scheme should therefore be reduced to 14 000 000 ha. (4) Regulation (EC) No 1121/2009 should therefore be amended accordingly. (5) The amendment proposed by this Regulation should apply to premium periods starting from 1 January 2012. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Annex VIII to Regulation (EC) No 1121/2009, the row concerning Poland is replaced by the following: Poland 14 000 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply to aid applications relating to premium periods starting from 1 January 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 30, 31.1.2009, p. 16. (2) OJ L 316, 2.12.2009, p. 27.